UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 A look at performance For the period ended September 30, 2010 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 1 6.03 0.04 4.14 5.09 6.03 0.22 34.47 Class B 1 5.76 0.39 4.78 5.47 5.76 1.92 38.71 Class C 1 9.76 0.02 4.78 1.49 9.76 0.08 38.71 Class I 12.11 1.42 3.34 0.11 12.11 7.32 28.77 Class R1 11.13 0.40 4.40 0.33 11.13 2.01 36.26 Class R3 11.23 0.51 4.30 0.27 11.23 2.55 35.60 Class R4 11.55 0.80 4.02 0.16 11.55 4.08 33.64 Class R5 11.93 1.12 3.72 0.05 11.93 5.70 31.59 Class T 5.69 0.60 4.79 5.26 5.69 2.96 38.77 Class ADV 11.84 1.16 3.58 0.05 11.84 5.96 30.55 Class NAV 12.17 1.50 3.25 0.11 12.17 7.71 28.16 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, R1, R3, R4, R5, ADV and NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 7-31-11. The net expenses are as follows: Class A1.35%, Class B  2.10%, Class C  2.10%, Class R1  1.69%, Class R3  1.59%, Class R4  1.29%, Class R5  0.99%, Class T  1.40% and Class ADV  1.14%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.39%, Class B  2.15%, Class C  2.27%, Class R1  13.21%, Class R3  12.58%, Class R4  12.23%, Class R5  11.87%, Class T  1.43% and Class ADV  1.41%. For other classes, the net expenses equal the gross expenses and are as follows: Class I 0.89% and Class NAV  0.80%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund offered its Original share class and Institutional share class in exchange for Class A and Class I shares, respectively, of the John Hancock Rainier Growth Fund. The inception date for Class A, B, C, I, R1, R3, R4, R5, ADV and NAV shares of the John Hancock Rainier Growth Fund is 4-28-08. The predecessor funds Original share class returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns for Class B, C, I, R1, R3, R4, R5, ADV and NAV shares prior to 4-28-08 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, C, I, R1, R3, R4, R5, ADV, and NAV shares, respectively. Class T shares were first offered 10-6-08; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. 2 For certain types of investors, as described in the Funds Class I, R1, R3, R4, R5, T, ADV and NAV shares prospectuses. 6 Rainier Growth Fund | Semiannual report Period Without With maximum beginning sales charge sales charge Index 1 Index 2 Class B 9-30-00 $6,129 $6,129 $7,046 $9,577 Class C 9-30-00 6,129 6,129 7,046 9,577 Class I 9-30-00 7,123 7,123 7,046 9,577 Class R1 9-30-00 6,374 6,374 7,046 9,577 Class R3 9-30-00 6,440 6,440 7,046 9,577 Class R4 9-30-00 6,636 6,636 7,046 9,577 Class R5 9-30-00 6,841 6,841 7,046 9,577 Class T 9-30-00 6,446 6,123 7,046 9,577 Class ADV 9-30-00 6,945 6,945 7,046 9,577 Class NAV 9-30-00 7,184 7,184 7,046 9,577 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, C, I, R1, R3, R4, R5, T, ADV and NAV shares, respectively, as of 9-30-10. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 1000 Growth Index  Index 1  is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. S&P 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the predecessor fund). On that date, the predecessor fund offered its Original share class and Institutional share class in exchange for Class A and Class I shares, respectively, of the John Hancock Rainier Growth Fund. The inception date for Class A, B, C, I, R1, R3, R4, R5, ADV and NAV shares of the John Hancock Rainier Growth Fund is 4-28-08. The predecessor funds Original share class returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns for Class B, C, I, R1, R3, R4, R5, ADV and NAV shares prior to 4-28-08 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, C, I, R1, R3, R4, R5, ADV, and NAV shares, respectively. Class T shares were first offered 10-6-08; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. 2 NAV represents net asset value and POP represents public offering price. 3 The contingent deferred sales charge, if any, is not applicable. 4 For certain types of investors, as described in the Funds Class I, R1, R3, R4, R5, T, ADV and NAV shares prospectuses. Semiannual report | Rainier Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on April 1, 2010 with the same investment held until September 30, 2010. Account value Ending value on Expenses paid during on 4-1-10 9-30-10 period ended 9-30-10 1 Class A $1,000.00 $998.90 $6.76 Class B 1,000.00 995.00 10.50 Class C 1,000.00 995.00 10.50 Class I 1,000.00 1,001.10 4.36 Class R1 1,000.00 996.70 8.76 Class R3 1,000.00 997.30 8.11 Class R4 1,000.00 998.40 6.61 Class R5 1,000.00 1,000.50 5.12 Class T 1,000.00 997.30 8.16 Class ADV 1,000.00 999.50 5.71 Class NAV 1,000.00 1,001.10 4.11 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2010, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Rainier Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on April 1, 2010, with the same investment held until September 30, 2010. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value on Expenses paid during on 4-1-10 9-30-10 period ended 9-30-10 1 Class A $1,000.00 $1,018.30 $6.83 Class B 1,000.00 1,014.50 10.61 Class C 1,000.00 1,014.50 10.61 Class I 1,000.00 1,020.70 4.41 Class R1 1,000.00 1,016.30 8.85 Class R3 1,000.00 1,016.90 8.19 Class R4 1,000.00 1,018.50 6.68 Class R5 1,000.00 1,020.00 5.17 Class T 1,000.00 1,016.90 8.24 Class ADV 1,000.00 1,019.40 5.77 Class NAV 1,000.00 1,021.00 4.15 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See theprospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.35%, 2.10%, 2.10%, 0.87%, 1.75%, 1.62%, 1.32%,1.02%, 1.63%, 1.14% and 0.82% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over theperiod, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Rainier Growth Fund 9 Portfolio summary Top 10 Holdings 1 Apple, Inc. 5.5% Microsoft Corp. 2.4% Amazon.com, Inc. 3.3% Deere & Company 2.3% Cisco Systems, Inc. 2.7% CSX Corp. 2.2% Google, Inc., Class A 2.6% Oracle Corp. 2.2% Cummins, Inc. 2.4% Precision Castparts Corp. 2.1% Sector Composition Information Technology 29% Financials 7% Industrials 17% Materials 3% Consumer Discretionary 15% Telecommunication Services 2% Health Care 10% Utilities 1% Consumer Staples 8% Short-Term Investments & Other 1% Energy 7% 1 As a percentage of net assets on 9-30-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of net assets on 9-30-10. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Rainier Growth Fund | Semiannual report Funds investments As of 9-30-10 (unaudited) Shares Value Common Stocks 98.60% (Cost $1,185,948,059) Consumer Discretionary 15.27% Hotels, Restaurants & Leisure 3.13% Marriott International, Inc., Class A (L) 734,690 26,323,944 McDonalds Corp. 245,755 18,311,205 Internet & Catalog Retail 4.14% Amazon.com, Inc. (I) 302,230 47,468,244 priceline.com, Inc. (I) 32,960 11,481,286 Media 3.04% DreamWorks Animation SKG, Inc. (I) 196,250 6,262,338 Scripps Networks Interactive, Inc., Class A 369,730 17,591,753 The Walt Disney Company 584,690 19,359,086 Multiline Retail 2.40% Kohls Corp. (I) 294,630 15,521,108 Target Corp. 348,100 18,602,464 Specialty Retail 1.30% Limited Brands, Inc. 321,430 8,607,895 Tiffany & Company (L) 211,400 9,933,686 Textiles, Apparel & Luxury Goods 1.26% NIKE, Inc., Class B 224,575 17,997,441 Consumer Staples 7.81% Beverages 3.34% PepsiCo, Inc. 276,625 18,378,965 The Coca-Cola Company 498,870 29,193,872 Food & Staples Retailing 1.39% Costco Wholesale Corp. 307,130 19,806,814 Household Products 0.81% Church & Dwight Company, Inc. 178,005 11,559,645 Personal Products 0.89% Avon Products, Inc. 396,475 12,730,812 Tobacco 1.38% Philip Morris International, Inc. 349,230 19,563,865 Energy 7.17% Energy Equipment & Services 3.58% Halliburton Company 854,550 28,259,969 Schlumberger, Ltd. 369,400 22,758,734 See notes to financial statements Semiannual report | Rainier Growth Fund 11 Shares Value Oil, Gas & Consumable Fuels 3.59% Concho Resources, Inc. (I) 191,900 $12,698,023 Occidental Petroleum Corp. 342,030 26,780,949 Petrohawk Energy Corp. (I) 717,880 11,586,583 Financials 6.63% Capital Markets 2.18% BlackRock, Inc. 71,900 12,240,975 Franklin Resources, Inc. 176,535 18,871,592 Consumer Finance 1.41% American Express Company 476,040 20,007,961 Diversified Financial Services 3.04% IntercontinentalExchange, Inc. (I) 192,755 20,185,304 JPMorgan Chase & Company 607,060 23,110,774 Health Care 10.15% Biotechnology 2.93% Alexion Pharmaceuticals, Inc. (I) 104,320 6,714,035 Celgene Corp. (I) 497,795 28,677,970 Vertex Pharmaceuticals, Inc. (I)(L) 183,510 6,343,941 Health Care Equipment & Supplies 0.59% ResMed, Inc. (I)(L) 255,700 8,389,517 Health Care Providers & Services 2.38% AmerisourceBergen Corp. 542,000 16,617,720 Aveta, Inc. (I)(S) 97,210 534,655 Express Scripts, Inc. (I) 342,790 16,693,873 Pharmaceuticals 4.25% Allergan, Inc. 210,235 13,986,935 Merck & Company, Inc. 393,550 14,486,576 Shire PLC, ADR (L) 188,340 12,671,515 Teva Pharmaceutical Industries, Ltd., SADR 368,920 19,460,530 Industrials 17.28% Aerospace & Defense 2.06% Precision Castparts Corp. (L) 229,930 29,281,586 Air Freight & Logistics 3.48% Expeditors International of Washington, Inc. (L) 525,280 24,283,694 FedEx Corp. (L) 295,360 25,253,280 Electrical Equipment 1.02% AMETEK, Inc. 302,930 14,470,966 Industrial Conglomerates 2.01% 3M Company 330,555 28,662,424 Machinery 6.53% Bucyrus International, Inc. (L) 221,050 15,329,818 Cummins, Inc. 378,170 34,254,639 Danaher Corp. 137,130 5,568,849 Deere & Company 459,520 32,065,306 PACCAR, Inc. 120,830 5,817,965 12 Rainier Growth Fund | Semiannual report See notes to financial statements Shares Value Road & Rail 2.18% CSX Corp. 561,930 $31,085,968 Information Technology 28.47% Communications Equipment 4.60% BancTec, Inc. (I)(R) 197,026 1,257,058 Cisco Systems, Inc. (I) 1,731,080 37,910,652 F5 Networks, Inc. (I)(L) 91,480 9,496,539 Juniper Networks, Inc. (I)(L) 556,405 16,886,892 Computers & Peripherals 8.14% Apple, Inc. (I) 274,920 78,008,550 EMC Corp. (I) 1,159,905 23,557,671 NetApp, Inc. (I)(L) 288,240 14,351,470 Internet Software & Services 2.61% Google, Inc., Class A (I) 70,690 37,168,095 IT Services 2.56% Cognizant Technology Solutions Corp., Class A (I) 200,990 12,957,825 Visa, Inc., Class A 315,995 23,465,789 Semiconductors & Semiconductor Equipment 1.69% Broadcom Corp., Class A 263,845 9,337,475 Marvell Technology Group, Ltd. (I) 837,270 14,660,598 Software 8.87% Adobe Systems, Inc. (I) 337,720 8,831,378 Autodesk, Inc. (I) 403,410 12,897,018 Check Point Software Technologies, Ltd. (I)(L) 580,050 21,421,247 Citrix Systems, Inc. (I) 270,040 18,427,530 Microsoft Corp. 1,390,930 34,063,876 Oracle Corp. 1,140,480 30,621,888 Materials 3.26% Chemicals 1.78% FMC Corp. 143,245 9,799,390 Praxair, Inc. 172,315 15,553,144 Metals & Mining 1.48% Freeport-McMoRan Copper & Gold, Inc. 154,165 13,164,149 Walter Energy, Inc. (L) 96,540 7,847,737 Telecommunication Services 1.76% Wireless Telecommunication Services 1.76% American Tower Corp., Class A (I) 488,220 25,026,157 Utilities 0.80% Independent Power Producers & Energy Traders 0.80% The AES Corp. (I) 1,001,605 11,368,217 See notes to financial statements Semiannual report | Rainier Growth Fund 13 Par value Value Short-Term Investments 8.91% (Cost $126,803,512) Repurchase Agreement 0.83% Repurchase Agreement with State Street Corp. dated 9-30-10 at 0.010% to be repurchased at $11,842,003 on 10-1-10, collateralized by $345,000 Federal Home Loan Bank, 2.000% due 9-22-15 (valued at $345,431, including interest), $805,000 Federal Home Loan Mortgage Corp., 2.500% due 1-14-16 (valued at $813,050, including interest) and $10,910,000 Federal National Mortgage Association, 2.000% due 9-21-15 (valued at $10,923,638, including interest) $11,842,000 11,842,000 Shares Value Securities Lending Collateral 8.08% John Hancock Collateral Investment Trust (W) 0.2942% (Y) 11,486,646 114,967,545 Total investments (Cost $1,312,751,571)  107.51% Other assets and liabilities, net (7.51%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 9-30-10. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a percentage Value as of Issuer, description Acquisition date Acquisition cost of Funds net assets 9-30-10 BancTec, Inc. common stock 6-20-07 $4,728,640 0.09% $1,257,058 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 9-30-10.  At 9-30-10, the aggregate cost of investment securities for federal income tax purposes was $1,334,658,956. Net unrealized appreciation aggregated $196,077,983, of which $239,186,034 related to appreciated investment securities and $43,108,051 related to depreciated investment securities. 14 Rainier Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-10 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,185,948,059) including $112,056,701 of securities loaned (Note2) $1,403,927,394 Investments in affiliated issuers, at value (Cost $114,961,512) (Note2) 114,967,545 Repurchase agreements, at value (Cost $11,842,000) (Note2) 11,842,000 Total investments, at value (Cost $1,312,751,571) Cash 977 Receivable for investmentssold 17,768,467 Receivable for fund sharessold 665,959 Dividends and interestreceivable 1,204,161 Receivable for securities lendingincome 18,353 Other receivables and prepaidassets 220,324 Totalassets Liabilities Payable for investmentspurchased 10,371,840 Payable for fund sharesrepurchased 1,103,557 Payable upon return of securities loaned (Note2) 114,987,809 Payable toaffiliates Accounting and legal servicesfees 17,884 Transfer agentfees 95,932 Distribution and servicefees 1,219 Trusteesfees 73,280 Payable to adviser 388 Other liabilities and accruedexpenses 158,148 Totalliabilities Netassets Capital paid-in $1,922,484,923 Undistributed net investmentincome 406,199 Accumulated net realized loss oninvestments (717,071,752) Net unrealized appreciation on investments and translation of assets and liabilities in foreigncurrencies 217,985,753 Netassets See notes to financial statements Semiannual report | Rainier Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($377,149,471 ÷ 20,624,663shares) $18.29 Class B ($30,504,513 ÷ 1,694,078shares) 1 $18.01 Class C ($20,911,383 ÷ 1,161,418shares) 1 $18.01 Class I ($196,000,847 ÷ 10,583,002shares) $18.52 Class R1 ($177,115 ÷ 9,748shares) $18.17 Class R3 ($81,129 ÷ 4,452shares) $18.22 Class R4 ($81,722 ÷ 4,452.36shares) $18.35 Class R5 ($82,319 ÷ 4,455.66shares) $18.48 Class T ($76,090,384 ÷ 4,183,528shares) $18.19 Class ADV ($16,337,512 ÷ 887,011shares) $18.42 Class NAV ($706,388,728 ÷ 38,120,369shares) $18.53 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $19.25 Class T (net asset value per share ÷ 95%) 2 $19.15 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Rainier Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 9-30-10 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,849,130 Securitieslending 75,459 Interest 22,703 Less foreign taxeswithheld (6,146) Total investmentincome Expenses Investment management fees (Note4) 5,175,630 Distribution and service fees (Note4) 855,646 Accounting and legal services fees (Note4) 111,349 Transfer agent fees (Note4) 850,483 Trustees fees (Note4) 58,649 State registration fees (Note4) 39,347 Printing and postage (Note4) 22,640 Professionalfees 138,559 Custodianfees 98,394 Registration and filingfees 20,756 Other 22,625 Totalexpenses Less expense reductions (Note4) (67,524) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 31,008,682 Investments in affiliatedissuers (17,871) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (31,547,675) Investments in affiliatedissuers 8,048 Translation of assets and liabilities in foreigncurrencies 155 Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Semiannual report | Rainier Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Six months ended Year 9-30-10 ended (Unaudited) 3-31-10 Increase (decrease) in netassets Fromoperations Net investment income(loss) ($385,408) $837,443 Net realized gain(loss) 30,990,811 (35,593,479) Change in net unrealized appreciation(depreciation) (31,539,472) 446,159,707 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI  (8,940) ClassR5  (1) ClassNAV  (33,551) Totaldistributions  From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 1,462,486,018 856,336,486 End ofperiod Undistributed net investmentincome 18 Rainier Growth Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 3-31-08 3 3-31-07 3 3-31-06 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss (0.03) 4 (0.03) 4 (0.01) 4 (0.02) (0.04) (0.07) 4 Net realized and unrealized gain (loss) oninvestments 0.01 5.50 (8.06) 0.49 1.41 3.50 Total from investmentoperations Net asset value, end ofperiod Total return (%) 7 Ratios and supplementaldata Net assets, end of period (inmillions) $377 $384 $193 $164 $33 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 1.35 8 1.45 1.47 1.17 9 1.30 1.72 Expenses net of feewaivers 1.35 8 1.38 1.18 1.19 9 1.19 1.19 Expenses net of fee waivers andcredits 1.35 8 1.34 1.18 1.19 9 1.19 1.19 Net investmentloss (0.34) 8 (0.18) (0.04) (0.27) (0.38) (0.42) Portfolio turnover (%) 39 102 101 86 101 96 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 After the close of business on 4-25-08, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassA. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Notannualized. 8 Annualized. 9 Prior to the reorganization (Note 7), the Fund was subject to a contractual expense reimbursement and recoupmentplan. See notes to financial statements Semiannual report | Rainier Growth Fund 19 CLASS B SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.09) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments  5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $31 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 2.20 7 2.45 2.82 7 Expenses net of feewaivers 2.10 7 2.11 2.05 7 Expenses net of fee waivers andcredits 2.10 7 2.09 2.04 7 Net investmentloss (1.10) 7 (0.94) (0.75) 7 Portfolio turnover (%) 39 102 101 8 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class B shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS C SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.09) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments  5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $21 $24 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.21 7 2.34 2.82 7 Expenses net of feewaivers 2.10 7 2.21 2.05 7 Expenses net of fee waivers andcredits 2.10 7 2.09 2.04 7 Net investmentloss (1.10) 7 (0.93) (0.77) 7 Portfolio turnover (%) 39 102 101 8 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class C shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 20 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 3-31-08 3 3-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 5 0.01 0.04 0.04  6  6 Net realized and unrealized gain (loss) oninvestments 0.01 5.54 (8.09) 0.54 (0.50) Total from investmentoperations Lessdistributions From net investmentincome   6 (0.01)   Net asset value, end ofperiod Total return (%) 7 Ratios and supplementaldata Net assets, end of period (inmillions) $196 $208 $133 $136 $537 Ratios (as a percentage of average net assets): Expenses beforereductions 0.87 9 0.90 0.86 0.92 10 1.00 9 Expenses net of feewaivers 0.87 9 0.90 0.86 0.94 10 0.94 9 Expenses net of fee waivers andcredits 0.87 9 0.90 0.86 0.94 10 0.94 9 Net investment income(loss) 0.14 9 0.26 0.22 (0.02) 0.15 9 Portfolio turnover (%) 39 102 101 86 101 11 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 After the close of business on 4-25-08, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassI. 3 Audited by previous independent registered public accountingfirm. 4 The inception date for Class I shares is 2-20-07. 5 Based on the average daily sharesoutstanding. 6 Less than ($0.005) pershare. 7 Notannualized. 8 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 9 Annualized. 10 Prior to the reorganization (Note 7), the Fund was subject to a contractual expense reimbursement and recoupmentplan. 11 Annualized based on investments held for a fullyear. CLASS R1 SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.06) (0.11) (0.08) Net realized and unrealized gain (loss) oninvestments  5.50 (9.54) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inthousands) $177 $177 $59 Ratios (as a percentage of average net assets): Expenses beforereductions 5.62 6 13.91 8.70 6 Expenses net of feewaivers 1.75 6 1.78 1.64 6 Expenses net of fee waivers andcredits 1.75 6 1.78 1.64 6 Net investmentloss (0.74) 6 (0.65) (0.50) 6 Portfolio turnover (%) 39 102 101 7 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class R1 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 21 CLASS R3 SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.05) (0.07) (0.06) Net realized and unrealized gain (loss) oninvestments  5.49 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inthousands) $81 $81 $57 Ratios (as a percentage of average net assets): Expenses beforereductions 8.63 6 13.68 8.57 6 Expenses net of feewaivers 1.62 6 1.62 1.54 6 Expenses net of fee waivers andcredits 1.62 6 1.62 1.54 6 Net investmentloss (0.62) 6 (0.46) (0.40) 6 Portfolio turnover (%) 39 102 101 7 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class R3 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R4 SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.03) (0.03) (0.02) Net realized and unrealized gain (loss) oninvestments  5.53 (9.56) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inthousands) $82 $82 $57 Ratios (as a percentage of average net assets): Expenses beforereductions 8.53 6 13.33 8.26 6 Expenses net of feewaivers 1.32 6 1.32 1.24 6 Expenses net of fee waivers andcredits 1.32 6 1.32 1.24 6 Net investmentloss (0.32) 6 (0.16) (0.10) 6 Portfolio turnover (%) 39 102 101 7 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class R4 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 22 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS R5 SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3  4 0.02 0.03 Net realized and unrealized gain (loss) oninvestments 0.01 5.54 (9.57) Total from investmentoperations Lessdistributions From net investmentincome   4 (0.01) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inthousands) $82 $82 $58 Ratios (as a percentage of average net assets): Expenses beforereductions 8.23 7 12.97 7.95 7 Expenses net of feewaivers 1.02 7 1.02 0.94 7 Expenses net of fee waivers andcredits 1.02 7 1.02 0.94 7 Net investmentincome (0.01) 7 0.14 0.20 7 Portfolio turnover (%) 39 102 101 8 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class R5 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS T SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.05) (0.11) (0.05) Net realized and unrealized gain (loss) oninvestments  5.49 (3.68) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $76 $83 $72 Ratios (as a percentage of average net assets): Expenses beforereductions 1.63 6 1.84 2.07 6 Expenses net of feewaivers 1.63 6 1.84 1.99 6 Expenses net of fee waivers andcredits 1.63 6 1.84 1.98 6 Net investmentloss (0.62) 6 (0.69) (0.74) 6 Portfolio turnover (%) 39 102 101 7 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class T shares is 10-6-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 23 CLASS ADV SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.01)  4 (0.01) Net realized and unrealized gain (loss) oninvestments  5.53 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $16 $18 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.37 7 1.25 1.14 7 Expenses net of feewaivers 1.14 7 1.14 1.14 7 Expenses net of fee waivers andcredits 1.14 7 1.14 1.14 7 Net investment income(loss) (0.14) 7 0.01 (0.04) 7 Portfolio turnover (%) 39 102 101 8 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class ADV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 per share. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS NAV SHARES Periodended 9-30-10 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.02 0.05 0.04 Net realized and unrealized gain (loss) oninvestments  5.55 (9.57) Total from investmentoperations Lessdistributions From net investmentincome   4 (0.02) Net asset value, end ofperiod Total return (%) 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $706 $708 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 0.82 6 0.82 0.83 6 Expenses net of feewaivers 0.82 6 0.82 0.83 6 Expenses net of fee waivers andcredits 0.82 6 0.82 0.83 6 Net investmentincome 0.19 6 0.33 0.26 6 Portfolio turnover (%) 39 102 101 7 1 Semiannual period from 4-1-10 to 9-30-10.Unaudited. 2 The inception date for Class NAV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) per share. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 24 Rainier Growth Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1  Organization John Hancock Rainier Growth Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek to maximize long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class T and Class ADV shares are closed to new investors. Class NAV shares are sold to John Hancock affiliated funds of funds, which owned 100% of the shares of beneficial interest. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, transfer agent fees, state registration fees and printing and postage for each class may differ. Class B shares convert to Class A shares eight years after purchase. Effective at the close of business on August 21, 2009, Class R2 converted into Class A and Class R converted into Class R1. Affiliates of the Fund owned 91%, 100%, 100% and 100% of shares of beneficial interest of Class R1, Class R3, Class R4 and Class R5 shares, respectively, on September 30, 2010. The Fund is the accounting and performance successor of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On April 28, 2008, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A and Class I shares of the Fund. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
